Citation Nr: 0826064	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
strain with radiculopathy or radiating pain down both legs 
and the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision in which 
the RO denied a rating in excess of 10 percent for the 
veteran's service-connected low back strain disability.  The 
veteran filed a notice of disagreement (NOD) in February 
2006, and the RO issued a statement of the case (SOC) in 
August 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2006.

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the April 2008 hearing the veteran stated that his service-
connected low back disability aggravates his non service-
connected arthritis; thus, the Board finds that the veteran 
has reasonably raised a secondary service-connection claim. 
However, as the RO has not adjudicated such a claim, the 
matter of service connection for arthritis, secondary to 
service-connected low back strain, is referred to the RO for 
appropriate action.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The Board notes that, historically, the RO has rated the 
veteran's service-connected low back disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003) for lumbosacral strain.   The RO currently adjudicated 
the veteran's disability pursuant to Diagnostic Code 5237 
(2007).  

During the April 2008 Board hearing, the veteran asserted 
that his service-connected low back disability had worsened 
since his last examination.  The Board notes that the veteran 
was afforded a VA peripheral nerve examination in August 2006 
in which the VA physician addressed mostly neurological 
symptoms, along with some orthopedic findings, pertaining to 
the veteran's service-connected low back disability.  In 
addition, the record reflects that the veteran was afforded a 
VA spine examination in July 2006; even though the most 
recent VA spine examination report of record is dated in 
November 2005.  In addition, the veteran stated that he 
receives treatment from the VA Medical Center (VAMC) in 
Columbia, South Carolina, for chronic low back pain that 
affects his ability to walk.  In a March 2007 statement, the 
veteran's representative asserted that the veteran be 
afforded a new VA examination in light of the veteran's 
contentions that his disability had worsened, and that the 
veteran evidence is too old to adequately evaluated the state 
of his low back condition.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1991).  

The Board finds that given the allegations of worsening 
disability, and to ensure that the record reflects the 
current severity of the veteran's service-connected low back 
disability, more contemporaneous examinations, with findings 
responsive to the applicable rating criteria, are needed to 
properly evaluate the service-connected low back strain with 
radiating pain down the legs and knees.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  The examinations should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since his November 2005 
examination.  See also 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). 

The Board also points out that changes to the rating criteria 
pertaining to disabilities of the spine took effect on 
September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00 and 07-03), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal, to include 
whether a separate rating for neurological symptoms is 
warranted.

The Board points out that a medical determination as to the 
severity of the veteran's service-connected low back 
disability is especially important as the RO has indicated 
that a July 2006 VA spine examiner opined that the veteran's 
diagnosed degenerative disc disease of the lumbar spine was 
less likely than not correlated to his veteran's service-
connected chronic lumbar strain.  In this regard, the 
objective medical evidence does not clearly indicate what 
orthopedic and neurological manifestations are medically 
related to the veteran's service-connected low back strain or 
whether it is possible to separate manifestations of the 
veteran's nonservice-connected degenerative disc disease 
disabilities from those of his service-connected back 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination, without good cause, shall result in denial of 
the claim for an increase.   See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
Dorn VAMC in Columbia, South Carolina, dated through February 
2006.  In addition, in the August 2006 SOC, the RO refers to 
a July 2006 VA spine examination; however, no report is 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since February 2006 from the Dorn VAMC, to include the July 
2006 VA spine examination report, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

In addition, a review of the April 2008 hearing transcript 
reveals that the veteran indicated he was in receipt of 
additional Social Security Administration (SSA) disability 
benefits for his low back disability.  When the VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Thus, the 
Board finds that the RO should obtain and associate with the 
claims file a copy of all SSA decisions awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying all determinations.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran and his 
representative were not notified of the changes in the spine 
rating criteria.  

Furthermore, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
Ensure that its notice to the veteran meets the requirements 
of the decisions in Vasquez-Flores (cited to above), as 
appropriate, as well as Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective date
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  In adjudicating the 
increased rating claim on appeal, the RO must also document 
its specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Dorn 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's low 
back, from February 2006 to the present, 
to include a copy of a July 2006 VA spine 
examination report.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should request from SSA copies 
of all medical records underlying all 
decisions awarding disability benefits to 
the veteran.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim on appeal.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.  

This RO's letter  should clearly inform 
the veteran of the revised rating 
criteria for evaluating the spine, as 
noted above.  The RO should also ensure 
that its letter meets the notice 
requirements of Dingess/Hartman and 
Vazquez-Flores (cited to above).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.   If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo appropriate VA 
neurological and orthopedic examinations 
of his low back, by physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his or her  
examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten)  
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back strain disability- to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, and/or absent 
ankle jerk.  The examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected low back strain.

The neurological examiner should also 
indicate whether it is possible to 
separate symptoms of the veteran's 
nonservice-connected degenerative disc 
disease disabilities from those of his 
service-connected back disability.  See 
Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to 
distinguish the effects of a nonservice-
connected condition from those of a 
service-connected one, the reasonable 
doubt doctrine dictates that all symptoms 
be attributed to the veteran's service-
connected disability).

The orthopedic examiner should conduct 
range of motion testing of the low back, 
expressed in degrees. The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back. If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare- ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis. The physician should 
also indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

If the veteran has incapacitating 
episodes associated with his service-
connected low back disability, the 
examiner should indicate whether over the 
last 12- month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

Considering all neurological and 
orthopedic examination findings, the 
neurological examiner should also 
ascertain the extent of impairment 
attributable to the veteran's service-
connected low back disability, 
particularly with respect to locomotion 
and any possible loss of use of any 
extremity. The examiner should report 
whether the veteran has lost the use of 
his lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair. (The 
term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
increased rating for a low back 
disability on appeal.  If the veteran 
fails, without good cause, to report to 
any scheduled VA examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim for 
increase in light of all pertinent 
evidence and legal authority (to include 
all pertinent former and revised 
applicable criteria for rating the spine, 
to include separate ratings for 
neurological and orthopedic 
manifestations under the revised 
criteria).  The RO should also include 
consideration of all symptoms 
attributable to the service-connected 
disability in light of Mittleider (cited 
to above), as well as whether "staged 
rating" of the low back disability, 
pursuant to Hart (cited to above), is 
appropriate.   

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



